Citation Nr: 1129982	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  05-33 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by: Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant had active military service from April to September 1976 and January 1977 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an August 2008 decision, the Board denied the instant claim.  The Veteran appealed, and in an October 2010 memorandum decision, the Court of Appeals for Veterans Claims (Court) set aside the August 2008 decision and remanded the matter to the Board for further adjudication consistent with the Court's opinion.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the memorandum decision, the Court found that the Board failed to explain why a May 2000 VA physician's opinion, indicating that the Veteran's schizophrenia was aggravated by service and indicating that the Veteran's PTSD was caused by "blanket parties" in service, did not meet the low threshold necessary to indicate an association with service, sufficient to require that the Veteran be afforded a VA medical examination.  The Court also found that the Board failed to explain why evidence of personality changes and behavior changes in the form of lay statements and disciplinary actions that occurred subsequent to the Veteran's alleged in-service noncombat assaults were not credible supporting evidence that the assaults took place.  

Given the Court's holding and to ensure that VA meets its duty to assist, the Board finds that the Veteran should be provided with a current VA psychiatric examination.  After reviewing the pertinent information in the claims file and examining the Veteran, the examiner should indicate whether the Veteran has any current acquired psychiatric disorder, and for each disorder diagnosed, should provide an opinion as to whether the disorder was caused or aggravated by service.  Also, in specific regard to the Veteran's claimed PTSD, the examiner should review the claims file, including the Veteran's service personnel records, the arguments presented by the Veteran's attorney and any other pertinent information, and should determine whether any behavior change exhibited by the Veteran during service is indicative of the occurrence of a personal assault during basic training, to include alleged "blanket parties" and/or  an alleged incident where a fellow servicemen pointed a loaded gun in the Veteran's face, stating that he should kill the Veteran. 

Prior to arranging for the examination, the RO should ask the Veteran to identify all sources of treatment or evaluation he has received for psychiatric disorder since separation from military service, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified (which are not already of record).  The RO should also specifically obtain any records of VA treatment for psychiatric disorder from October 2005 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to identify all sources of treatment or evaluation he has received for psychiatric disorder since separation from military service, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified (which are not already of record).  The RO should also specifically obtain any records of VA treatment for psychiatric disorder from October 2005 to the present.

2.  The RO should arrange for a VA examination by a psychiatrist or psychologist to determine likely etiology of any current acquired psychiatric disability.  The claims file, to include the service personnel records, service treatment records, post-service treatment records (including the May 2000 letter from the VA psychiatrist) and assertions by the Veteran and his attorney, should be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should clearly identify any current acquired psychiatric disorders.  Then, with respect to each such diagnosed disorder, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e a 50 percent chance or greater) that such disability was incurred in, or permanently aggravated by, the Veteran's military service.

Additionally, if the examiner diagnoses the Veteran with PTSD, he or she should specify whether the diagnosis is based one or more of the Veteran's alleged stressor events during basic training.  If, so the examiner should specifically review any pertinent evidence in the claims file, including the Veteran's service personnel records and the arguments presented by the Veteran's attorney,  and should determine whether any behavior change exhibited by the Veteran during service is indicative of the occurrence of a personal assault during basic training, to include alleged "blanket parties" and/or an alleged incident where a fellow servicemen pointed a loaded gun in the Veteran's face, stating that he should kill the Veteran. 

The examiner should provide a specific rationale for all opinions given.   

The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


